DETAILED ACTION
The office action is in response to original application filed on 9-30-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017 /0001538 to SUN et al. (“SUN”).
Regarding claim 1, SUN discloses a modular boost converter and capacitor assembly (fig. 1), comprising: a fuel cell (11); a capacitor (12); a battery (13); a motor (para; 0023, lines 16-17, inverter 18 is coupled to a motor of the tramcar) that is in electrical communication with each of the fuel cell, the capacitor, and the battery (fig. 1 and para; 0023); and a modular boost converter (14, 15 and 16) that is selectively in electrical communication with each of the fuel cell, the capacitor, and the motor (fig. 1), wherein the modular boost converter is configured to direct energy transfer of both the fuel cell and the capacitor relative to the motor (fig. 1 and para; 0009, 0024).
Regarding claim 2, SUN discloses the modular boost converter includes a plurality of modules configured to direct energy transfer (fig. 1 and para; 0009, 0024).
Regarding claim 3, SUN discloses energy transfer is directed to each of the modules (14-16).
Regarding claim 4, SUN discloses energy transfer is interchangeably directed between each of the modules (fig. 1, energy transfer either 11 or 12 or 13 and fig. 2
Regarding claim 5, SUN discloses energy transfer is directed to a minority of the modules (fig. 1, 15 or 16).
Regarding claim 6, SUN discloses the modular boost converter is configured for bi-directional energy transfer (fig. 1, 15 and 16).
Regarding claim 7, SUN discloses each module includes a direct current to direct current converter (fig. 1, direct-current).
Regarding claim 8, SUN discloses the plurality of modules includes three modules (fig. 1, 14, 15 and 16).
Regarding claim 10, SUN discloses the capacitor includes a maximum voltage capacity that is lower than a minimum voltage capacity of the motor (para; 0035, lines 11-13, tramcar may utilize high power density property of the super capacitor to achieve high start acceleration and climbing ability).
Regarding claim 12, SUN discloses a method for transferring energy using a modular boost converter (fig. 1, 14, 15 and 16) and a capacitor assembly (12), the method comprising steps of: providing the modular boost converter having a fuel cell (11), a capacitor (12), a battery (13), a motor (para; 0023, lines 16-17, inverter 18 is coupled to a motor of the tramcar) that is in electrical communication with each of the fuel cell, the capacitor, and the battery, and a modular boost converter (fig. 1, 14, 15 and 16) that is selectively in electrical communication with each of the fuel cell (fig. 1), the capacitor, and the motor, wherein the modular boost converter is configured to direct energy transfer of both the fuel cell and the capacitor (fig. 1 and para; 0009, 0024) relative to the motor; and performing at least one of: transferring energy from at least one of the fuel cell and the capacitor (fig. 1 and para; 0009, 0024); and restoring energy in at least one of the battery and the capacitor (para; 0038, charge the super capacitor).
Regarding claim 13, SUN discloses a step of bypassing the energy transfer through the modular boost converter (fig. 2, super capacitor to supply electrical energy required for making up the balance power when the tramcar has not yet reached a target speed while power provided by the fuel cell and/or the power battery is insufficient).
Regarding claim 14, SUN discloses the energy is transferred only from the capacitor through a plurality of modules within the modular boost converter (fig. 1, 14-16).
Regarding claim 15, SUN discloses the energy is transferred from the capacitor through a portion of a plurality of modules of the modular boost converter (para; 0029, lines 16-18, controlling the super capacitor to provide electrical energy required for making up the balance power) while transferring energy through a remaining portion of the plurality of modules of the modular boost converter from the fuel cell (fuel cell connected to # 15 and #16 by control unit 19), wherein the portion of modules is one of equal to and greater than the remaining portion of the modules (fig. 1, 14 or 15 or 16).
Regarding claim 16, SUN discloses the energy is transferred from the capacitor through a portion of a plurality of modules of the modular boost converter (para; 0029, lines 16-18, controlling the super capacitor to provide electrical energy required for making up the balance power) while transferring energy through a remaining portion of the modules of the modular boost converter from the fuel cell (fuel cell connected to # 15 and #16 by control unit 19), wherein the portion of modules is one of equal to and less than the remaining portion of the modules (fig. 1, 14 or 15 or 16).
Regarding claim 17, SUN discloses the energy is transferred only from the fuel cell through the modular boost converter (para; 0024, lines 2-3, fuel cell 11 is coupled to the unidirectional direct-current converter 14).
Regarding claim 18, SUN discloses the energy is converted to rotational energy from the motor to potential stored energy in each of the capacitor and the battery (fig. 1, the motor feed energy through inverter to bi-directional converter).
Regarding claim 19, SUN discloses the energy is converted to rotational energy from the motor to potential stored energy in the capacitor (fig. 1, the motor feed energy through inverter to bi-directional converter).
Regarding claim 20, SUN discloses the energy is converted to rotational energy from the motor to potential energy of the battery (fig. 1, the motor feed energy through inverter to bi-directional converter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0001538 to SUN et al. (“SUN”).
Regarding claim 9, SUN discloses the battery includes a voltage capacity (para; 0028, lines 3-5, power battery, and uses different power supply mode according to different running phases of the tramcar) 
SUN discloses the claimed invention except for “a voltage range of the motor”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular voltage range used would depend on the desired voltage range of the particular system/components used.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, SUN discloses the claimed invention except for “the motor includes a voltage range that is substantially similar to a voltage range of the battery”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular voltage range used would depend on the desired voltage range of the particular system/components used.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung US 2004/0018399 A1- A fuel-cell power control method for a fuel-cell hybrid electric vehicle is provided, which comprises determining a target fuel-cell power based on motor power demand and a state of charge of a battery. Furthermore, the method comprises determining a target fuel-cell voltage responding to the target fuel-cell power and controlling a voltage of a fuel-cell to be the target fuel-cell voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836